107 F.3d 922
323 U.S.App.D.C. 289
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John BABIGIAN, Appellant,v.William H. REHNQUIST, individually and as Chief Justice ofthe U.S. Supreme Court, et al., Appellees.
No. 95-5379.
United States Court of Appeals, District of Columbia Circuit.
Oct. 31, 1996.Rehearing Denied Dec. 3, 1996.

Before Silberman, Randolph, and Rogers, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions for summary affirmance, containing separate requests for Fed.R.App.P. 38 sanctions, the oppositions thereto, and the replies, it is


2
ORDERED that the motions for summary affirmance be granted substantially for the reasons stated by the district court in its orders filed September 7, 1995 and October 13, 1995.  The merits of the parties' positions are so clear as to warrant summary action.  See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).  It is


3
FURTHER ORDERED that appellees' requests for Rule 38 sanctions against appellant be denied.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.